     Case 5:19-cv-01313-JLS-JDE Document 22 Filed 05/21/20 Page 1 of 1 Page ID #:1211


                                                                     JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11    ERIN DENIECE HARRIS,                   ) Case No. 5:19-cv-01313-JLS (JDE)
                                             )
12                                           )
                         Plaintiff,          ) JUDGMENT
13                                           )
                    v.                       )
                                             )
14    ANDREW SAUL,                           )
      Commissioner of Social Security,       )
15                                           )
                                             )
16                       Defendant.          )
                                             )
17                                           )
18
19          Pursuant to the Order Accepting Report and Recommendation of the
20    United Magistrate Judge,
21          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
22    Social Security is reversed, and this matter is remanded for further
23    administrative proceedings consistent with the Court’s Order.
24
25    Dated: May 21, 2020
26                                               ______________________________
27                                               JOSEPHINE L. STATON
                                                 United States District Judge
28
